Pisii, P. J.
1. It was not error to admit in evidence articles of clothing traced to the possession of the accused, there being sufficient additional evidence to authorize the jury to find that the articles introduced were the ones shown to have been stolen from the prosecutor.
2. The charges complained of were free from any material error. The evidence amply warranted the verdict, and it was not error to overrule the motion for a new trial.

Judgment affirmed.

All the Justices concur, except Simmons, C. J., absent.